                        IN THE UNITED DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         Case No. 3:19-cv-00174-MOC-DSC



  Osseo Imaging LLC,
                         Plaintiff,
          v.
                                                       ORDER ON JOINT MOTION TO
  Kavo Dental Technologies LLC,                        STAY
                      Defendant.



       UPON THE JOINT MOTION TO STAY and for good cause shown,

       IT IS ORDERED that the Court hereby vacates all current deadlines and enters a stay of

litigation for the pendency of the IPR proceedings; and

       IT IS FURTHER ORDERED that parties will jointly submit a status report within fifteen

days of the entry of either the PTAB’s decision not to institute the IPRs or, if any of the IPRs are

instituted, the resolution of the IPRs or last of the PTAB’s final written decisions addressing the

petitions. The parties’ status report will inform the Court of the outcome and propose a schedule

for further proceedings if required.

       IT IS FURTHER ORDERED that the parties shall submit a status report ninety days

from entry of this Order and each ninety days thereafter.

       SO ORDERED.
                                       Signed: March 12, 2020




                                                  1
